Citation Nr: 9929015	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for post traumatic stress disorder 
(PTSD) to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
Pursuant to this regulation, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1. The veteran's PTSD is manifested by anxiety and depression 
with intrusive memories and flashbacks, survivor's guilt 
and fair to poor energy as well as tangential and somewhat 
circumstantial speech. 

2. The veteran's service-connected PTSD is not shown to 
approximate the criteria for a 50 percent evaluation with 
occupational and social impairment manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected post-
traumatic stress disorder (PTSD) has increased in severity.  
He wrote that he had not been able to maintain any gainful 
employment, his social life was nonexistent and panic attacks 
occurred daily.  The veteran indicated that he had memory 
loss and spent two months at the stress unit at the VA 
Medical Center at Bay Pines.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  

The General Rating Formula for Mental Disorders, including 
anxiety, dissociative, somatoform, mood and chronic 
adjustment disorders and PTSD, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..........30 

38 C.F.R. §4.130, Diagnostic Code 9411 (1998).  

The Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1998).  When an increased rating is at 
issue, the most probative evidence of the degree of current 
disability is that which has been generated in proximity to 
the claim on appeal.  See Francisco v. Brown, 7 Vet.App. 55 
(1994).  

I.  Background

Service connection for PTSD was granted in May 1993 and 
assigned a 10 percent rating.  In December 1996 the veteran 
made a claim for an increased rating for PTSD.  The 
evaluation was increased to 30 percent in June 1997.  

An undated psychiatric report indicated that the veteran 
experienced suicidal ideation without any past attempts.  He 
had good impulse control and denied homicidal ideation.  His 
thought process was appropriate and his mood was depressed.  
The veteran's affect was appropriate and depressed.  His 
ability to process information and his attention span were 
intact.  He reported sleeping 2 to 4 hours per night and he 
had difficulty sleeping with early morning awakening.  The 
veteran indicated that he had nightmares and did not feel 
rested.  He was not employed.  He was last employed as a 
general manger of a stereo store and his longest period of 
employment was 12 1/2 years.  His family provided spiritual 
support.  

The veteran was seen at the mental health clinic from January 
1995 to October 1995.  In January 1995 it was noted that he 
was recently released from stress recovery unit at Bay Pines.  
The veteran was seen in February 1995 with complaints of 
depression, repetitive dreams, and problems sleeping.  He was 
seen in March 1995 with complaints of depression and constant 
dreams.  In June 1995 it was noted that the veteran had met a 
woman who he had been seeing for the past month, that he 
feared losing his best friend who had diabetes and that he 
had concerns in regard to his angry outbursts.  He was seen 
in October 1995 and it was noted that his relationship with 
his girlfriend was supportive.  The veteran reported that his 
PTSD symptoms were off and on with nightmares and a sense of 
guilt.  

At the January 1996 VA examination the veteran complained of 
bad memories of his Vietnam experience coming back to him 
just about daily and having bad dreams or nightmares of such 
at night.  That was one reason why he had trouble falling 
asleep, as he was afraid of what nightmares he might have the 
next night.  He had problems falling and staying asleep.  

The veteran sometimes had flashbacks when he felt momentarily 
as though he was in a Vietnam combat territory.  As he tried 
to avoid these feelings, he ended up avoiding various 
activities where crowds were involved.  He liked to fish 
where he could be alone.  The veteran's interest in 
significant activities was diminished and he felt estranged 
from other people around him.  He had problems being overly 
irritable and prone to outbursts of anger.  The veteran had 
problems with concentration, being overly vigilant and having 
an excessive startle response.  He was severely depressed at 
various times as he remembered buddies who died, and felt 
guilty about having survived.  He believed the element of 
depression and an exaggerated startle reaction particularly 
increased over the last three years.  

Objective findings were that the veteran looked very tense 
and frequently depressed.  At the end of the interview he 
started crying.  This was after the examiner indicated that 
the interview was about at the end and he wanted to share 
with the examiner his experience of not being able to listen 
to the National Anthem.  Initially, he used a fair amount of 
expletives; later on he seemed to relate more on a level of 
reaching out for help.  The examiner did not detect any 
evidence of manipulation or dramatization.  The veteran was 
alert and cooperative.  His sensorium was clear.  There was 
no gross sign of any organic brain damage or psychosis.  The 
veteran denied any problems with appetite or any significant 
suicidal temptations.

No diagnostic tests were done.  The diagnoses were PTSD; 
alcohol dependence and a history of borderline personality.  

The veteran was seen in the VA mental health clinic between 
January 1996 and January 1997.  In January 1996 the veteran 
reported experiencing anger and fear of losing control.  He 
felt close to acting out fighting techniques from Vietnam.  
He feared most hurting some else while sleeping or when 
angered.  The impression was that the veteran's PTSD symptoms 
had worsened.  

In July 1996 the veteran reported that he was living with his 
girlfriend and both of them were alcoholics.  He stated that 
during an argument he hit her in the rib cage.  She had two 
broken ribs.  Both of them had been drinking and her comments 
to him brought anger from Vietnam.  He felt afraid of how 
angry he could get then pulled his punch at the last minute.  
The veteran continued talking about his disappointment and 
resentment at PTSD, which he felt, brought out more anger 
than he could handle.  He brooded over the guilt of 
surviving.  The veteran was not psychotic or suicidal.  He 
understood the need to discontinue alcohol completely but 
felt that his was not ready.  The frustration of his hip 
pain, being unable to work and his financial situation 
prevented him from discontinuing alcohol.  

In August 1996 the veteran was not suicidal or psychotic.  He 
was upset about the denial of his request for an increased 
rating for PTSD.  

Mental health clinic progress notes, dated October 1996, 
provided a diagnosis of dysthymia, PTSD and substance abuse.  
Somatic concerns, guilt feelings, health problems and family 
problems were mild.  Anxiety, emotional withdrawal, motor 
retardation, anger-dyscontrol and alcohol use were moderate.  
Intrusive recollection, repetitive dreams, reenactment, 
stimulus avoidance, emotional numbness increased arousal and 
startle responses were moderate.  Depressed mood, tension, 
and complaints of emptiness were moderately severe.  

The veteran's status was unchanged in January 1997.  He was 
depressed and isolated.  His anger was better but he had 
difficulty in maintaining relationships.  He drank 2 to 3 
beers a day and a six pack occasionally. 

At the February 1997 VA examination the veteran stated that 
he was frequently down with depression. This started many 
years ago with PTSD symptoms.  He did not trust anyone.  
Compared to a couple of years ago his crying had become worse 
even as he felt somewhat better on some days and again worse 
on some other days.  The bad memories of his Vietnam 
experience were noted to trouble him on a daily basis.  With 
the bedtime medication, the bad dreams became less intense 
but they were just as frequent.  As he tried to avoid these 
thoughts, he ended up avoiding any kind of crowds or even the 
majority of people in general; feeling detached or estranged 
from others and with diminished interest.  He had problems 
with falling asleep, even with medication.  The veteran was 
overly irritable, had a problem with concentration and with 
an exaggerated startled response which had persisted through 
the years.  

Objective findings were that the veteran was very depressed 
by his facial expression.  His facial expression stayed 
unchanged throughout the session with only one fleeting (more 
relaxed) expression for a few seconds on one occasion.  He 
spoke matter-of-factly and in a somewhat detached manner.  He 
was alert and cooperative.  Sensorium was clear.  There was 
no gross sign of any organic brain damage or psychosis.  
Delusions and hallucinations were denied.  The examiner did 
not detect any evidence of dramatization or manipulation.  
Judgment was good and intelligence was average.  

Diagnostic tests were not done.  The diagnoses were PTSD and 
alcohol abuse, in partial remission.  The veteran's PTSD 
Global Assessment of Functioning (GAF) score was 50.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders at 32 (4th ed. 1994) [hereinafter DSM-IV].  
See Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  A 
41 to 50 GAF rating indicates serious symptoms.  

The veteran was an inpatient at the Bay Pines VA Medical 
Center from March 3rd, 1997 to April 18th, 1997.  The 
diagnoses were PTSD and alcohol dependence.  Axis IV was 
acute and chronic psychosocial stressors.  They were 
considered to be severe to extreme and include poor financial 
resources, intrusive memories and guilt associated with 
Vietnam.  The veteran experienced some difficulties in 
interpersonal relationship with his significant other.  The 
GAF score was 50.  

The mental status examination revealed an alert veteran who 
appeared anxious and depressed, but who denied suicidal or 
homicidal ideation.  He had good reality contact and remarked 
upon intrusive Vietnam memories, moments of flashing back to 
Vietnam, as well as a strong sense of survivor guilt.  The 
veteran's sleep was okay with medications.  He described a 
good appetite, fair to poor energy and became tearful 
somewhat during the interview.  The veteran's speech was 
somewhat tangential, circumstantial, and perhaps a bit 
pressured, but overall he was coherent.  There was no 
evidence for psychosis or organicity.  

In summary, the examiner concluded that this was the second 
stress recovery unit hospitalization for the veteran who 
appeared to be stuck in some sort of midlife crisis.  He was 
clearly doing better than when hospitalized the previous 
year.  However, the veteran was still taking a passive as 
opposed to a proactive stance.  He was encouraged to expand 
his life.  

II.  Analysis

The veteran's symptoms do not meet the criteria for a higher 
evaluation.  The examiners have not identified flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; or impairment of short-and-
long-term memory.  Furthermore, the record does not document 
impaired judgment; impaired abstract thinking; disturbances 
of motivation; or difficulty in establishing and maintaining 
effective work relationships.  Significantly, at the February 
1997 VA examination the veteran's judgment was deemed to be 
good, and on VA hospitalization in March and April 1997, he 
was coherent, reported that his sleep was okay and that he 
had a good appetite.  In addition, there was no evidence of 
psychoses and a GAF score of 50 was noted.  This indicated 
serious symptoms (such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, or occupational functioning (such as no 
friends, unable to keep a job).  However, the veteran denied 
suicidal ideation in July 1996 and August 1996.  Obsessional 
rituals were never noted.  In June 1995 it was noted that the 
veteran feared losing his best friend to diabetes.  At the 
October 1995 mental health clinic visit it was noted that his 
relationship with his girlfriend was supportive.  By July 
1996 he and his girlfriend were living together.  The 
examiner during hospitalization in March and April 1997, 
concluded that the veteran was doing better than when 
hospitalized one year prior but noted that he was still 
taking a passive as opposed to proactive stance with respect 
to his disability.

In view of the above and the lack of any additional evidence 
to establish that the veteran's PTSD has increased in 
severity such to meet the criteria for a 50 percent 
evaluation, entitlement to an increased evaluation is not 
warranted.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

